1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JAVONTAE D. RUCKER
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 2:18-CR-0095 TLN
12                                              )
                              Plaintiff,        )
13                                              )   STIPULATION AND ORDER
                  vs.                           )   RESCHEDULING SENTENCING
14                                              )
     JAVONTAE D. RUCKER,                        )
15                                              )   Date: March 19, 2020
                              Defendant.        )   Time: 9:30 a.m.
16                                              )   Judge: Hon. Troy L. Nunley
                                                )
17
18
19           It is hereby stipulated and agreed between defendant, Javontae Rucker, and plaintiff,
20   United States of America, that the sentencing hearing scheduled for March 19 may be
21   rescheduled for Thursday, May 7, 2020, at 9:30 a.m.
22   /////
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////

                                                     -1-
1           The final presentence report and other materials have been filed but the parties ask to
2    continue the hearing in light of concerns about social interaction during the coronavirus
3    pandemic.
4                                                 Respectfully Submitted,
5                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
6
7    Dated: March 17, 2020                        /s/ T. Zindel__________________
                                                  TIMOTHY ZINDEL
8                                                 Assistant Federal Defender
                                                  Attorney for JAVONTAE D. RUCKER
9
10                                                McGREGOR SCOTT
                                                  United States Attorney
11
12   Dated: March 17, 2020                        /s/ T. Zindel for R. Rust    ___ _
                                                  ROSANNE RUST
13                                                Assistant U.S. Attorney
14
15                                              ORDER
16          Sentencing is rescheduled to May 7, 2020, at 9:30 a.m.
17          IT IS SO ORDERED.
18   Dated: March 17, 2020
19
20                                                     Troy L. Nunley
                                                       United States District Judge
21
22
23
24
25
26
27
28

                                                     -2-
